Title: From James Madison to Thomas Jefferson, 6 September 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Sepr. 6. 1787.
My last was intended for the Augst. Packet and put into the hands of Commodore Paul Jones. Some disappointments prevented his going, and as he did not know but its contents might be unfit for the ordinary conveyance, he retained it. The precaution was unnecessary. For the same reason the delay has been of little consequence. The rule of secresy in the Convention rendered that as it will this letter barren of those communications which might otherwise be made. As the Convention will shortly rise I should feel little scruple in disclosing what will be public here, before it could reach you, were it practicable for me to guard by Cypher against an intermediate discovery. But I am deprived of this resource by the shortness of the interval between the receipt of your letter of June 20. and the date of this. This is the first day which has been free from Committee service both before & after the hours of the House, and the last that is allowed me by the time advertised for the sailing of the Packet.
The Convention consists now as it has generally done of Eleven States. There has been no intermission of its Sessions since a house was formed; except an interval of about ten days allowed a Committee appointed to detail the general propositions agreed on in the House. The term of its dissolution cannot be more than one or two weeks distant. A Govermt. will probably be submitted to the people of the states consisting of a [President] cloathed with executive power: a Senate chosen by the Legislatures: and another house chosen by the people of the states jointly possessing the legislative power and a regular judiciary establishment. The mode of constituting the executive is among the few points not yet finally settled. The Senate will consist of two members from each state and appointed sexennially: The other, of members appointed biennially by the people of the states in proportion to their number. The Legislative power will extend to taxation trade and sundry other general matters. The powers of Congress will be distributed according to their nature among the several departments. The States will be restricted from paper money and in a few other instances. These are the outlines. The extent of them may perhaps surprize you. I hazard an opinion nevertheless that the plan should it be adopted will neither effectually answer its national object nor prevent the local mischiefs which every where excite disgusts agst the state governments. The grounds of this opinion will be the subject of a future letter.
I have written to a friend in Congs. intimating in a covert manner the necessity of deciding & notifying the intentions of Congs. with regard to their foreign Ministers after May next, and have dropped a hint on the communications of Dumas.
Congress have taken some measures for disposing of their public land, and have actually sold a considerable tract. Another bargain I learn is on foot for a further sale.
Nothing can exceed the universal anxiety for the event of the Meeting here. Reports and conjectures abound concerning the nature of the plan which is to be proposed. The public however is certainly in the dark with regard to it. The Convention is equally in the dark as to the reception wch. may be given to it on its publication. All the prepossessions are on the right side, but it may well be expected that certain characters will wage war against any reform whatever. My own idea is that the public mind will now or in a very little time receive any thing that promises stability to the public Councils & security to private rights, and that no regard ought to be had to local prejudices or temporary considerations. If the present moment be lost it is hard to say what may be our fate.
Our information from Virginia is far from being agreeable. In many parts of the Country the drouth has been extremely injurious to the Corn. I fear, tho’ I have no certain information, that Orange & Albemarle share in the distress. The people also are said to be generally discontented. A paper emission is again a topic among them. So is an instalment of all debts in some places and the making property a tender in others. The taxes are another source of discontent. The weight of them is complained of, and the abuses in coliecting them still more so. In several Counties the prisons & Court Houses & Clerks offices have been wilfully burnt. In Green Briar the course of Justice has been mutinously stopped, and associations entered into agst. the payment of taxes. No other County has yet followed the example. The approaching meeting of the Assembly will probably allay the discontents on one side by measures which will excite them on another.
Mr. Wythe has never returned to us. His lady whose illness carryed him away, died some time after he got home. The other deaths in Virga. are Col. A. Cary, and a few days ago, Mrs Harrison, wife of Benjn. Harrison Junr. & sister of J. F. Mercer. Wishing you all happiness I remain Dear Sir Yrs. Affectly.
Js. Madison Jr.

Give my best wishes to Mazzei. I have recd. his letter & book & will write by next packet to him. Dorhman is still in Va. Congs. have done nothing further in his affair. I am not sure that 9 Sts have been assembled of late. At present it is doubtful whether there are seven.
